COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Jay H. Cohen, Individually and as Trustee of the JHC Trusts I and II v.
                           Newbiss Property, L.P. and Sandcastle Homes, Inc.

Appellate case number:     01-19-00397-CV

Trial court case number: 2010-20973-A

Trial court:               234th District Court

       Appellant filed his notice of appeal on May 3, 2019. See TEX. R. APP. P. 26.1. The record
was due on June 12, 2019. See TEX. R. APP. P. 4.1(a), 35.1. The clerk’s record was filed on August
7, 2019. The reporter’s record has not been filed.

        On June 24, 2019, the Clerk notified appellant that the court reporter responsible for
preparing the record in this appeal had informed the Court that appellant had not requested
preparation of the record or had not made arrangements to pay for the reporter’s record. The Clerk
further notified appellant that unless he provided proof of payment for preparation of the reporter’s
record, proof of having made payment arrangements for the reporter’s record, or a response
showing that he was exempt from paying for the reporter’s record by July 24, 2019, the Court
might consider and decide only those issues or points that do not require a reporter’s record. See
TEX. R. APP. P. 37.3(c).

        Appellant has not provided the Court with evidence showing that he has paid or made
arrangements to pay the court reporter. Accordingly, the Court will consider and decide those
issues or points that do not require a reporter’s record for a decision. See id.

        Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within 30 days of the
filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: ____/s/ Sherry Radack______
                    Acting individually  Acting for the Court
Date: ___August 27, 2019__